
	
		I
		112th CONGRESS
		2d Session
		H. R. 6715
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Homeland Security, acting
		  through the Administrator of the Federal Emergency Management Agency, to make
		  grants to State and local governments to assist in preparing for and responding
		  to mass casualty incidents, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Our Protectors Act of 2012.
		2.Preparing for and
			 responding to mass casualty incidents
			(a)Authority To
			 make grantsThe Secretary of
			 Homeland Security, acting through the Administrator of the Federal Emergency
			 Management Agency, and in consultation with the Assistant Secretary, Office of
			 Health Affairs and Chief Medical Officer of the Department of Homeland
			 Security, shall make grants to State and local governments to assist in
			 preparing for and responding to mass casualty incidents resulting from natural
			 disasters and acts of terrorism and other man-made disasters.
			(b)Use of
			 grantsThe grants shall be used for the following
			 purposes:
				(1)To strengthen
			 medical surge capacity.
				(2)To strengthen mass
			 prophylaxis capabilities, including the development and maintenance of an
			 initial pharmaceutical stockpile sufficient to protect first responders, their
			 families, and immediate victims from a chemical or biological event.
				(3)To procure home
			 medical kits that are approved pursuant to the Federal Food, Drug, Cosmetic Act
			 (21 U.S.C. 301 et seq.) or the Public Health Service Act (42 U.S.C. 201 et
			 seq.), as applicable.
				(c)Guidance on
			 anthrax exposureThe Administrator shall issue guidance on
			 anthrax exposure and proper administration of the anthrax vaccine, either pre-
			 or post-exposure.
			(d)Annual report on
			 vaccination levels of emergency service providersThe Centers for Disease Control and
			 Prevention shall issue an annual report on the vaccination levels of emergency
			 service providers.
			
